                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                             Judge Christine M. Arguello


Civil Action No. 17-cv-02530-CMA-KLM

KAABOOWORKS SERVICES, LLC,

       Plaintiff,

v.

BRIAN PILSL,

       Defendant.


      ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION
______________________________________________________________________


       This matter is before the Court on Defendant Brian Pilsl’s Motion to Reconsider

Judge’s Order on Plaintiff’s Motion for Preliminary Injunction. (Doc. # 98.) Defendant

argues that this Court should reconsider its order requiring Defendant to “submit all

devices used by Defendant during or after his business relationship with [Plaintiff] that

may contain [Plaintiff’s] trade secret information for a computer forensic examination, to

be conducted by Craig Bernard of Cyopsis.” (Doc. # 95 at 2.) For the reasons set forth

below, Defendant’s motion is denied.

       The Federal Rules of Civil Procedure do not explicitly authorize a motion for

reconsideration. However, the Rules allow a litigant who was subject to an adverse

judgment to file a motion to change the judgment pursuant to Rule 59(e) or a motion

seeking relief from the judgment pursuant to Rule 60(b). Van Skiver v. United States,
952 F.2d 1241, 1243 (10th Cir. 1991). The grounds warranting reconsideration are

limited and occur only in “exceptional situation[s].” Proctor & Gamble v. Haugen, 222

F.3d 1262, 1271 (10th Cir. 2000). “Absent extraordinary circumstances . . . the basis for

the second motion must not have been available at the time the first motion was filed.”

Servants of the Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000). Grounds

warranting a motion to reconsider include “(1) an intervening change in the controlling

law, (2) new evidence previously unavailable, and (3) the need to correct clear error or

prevent manifest injustice.” Id. “Thus, a motion for reconsideration is appropriate where

the court has misapprehended the facts, a party's position, or the controlling law.” Id. A

motion for reconsideration is not appropriate to revisit issues already addressed or

advance arguments that could have been raised in prior briefing. See Van Skiver, 952

F.2d at 1243.

       Defendant fails to allege an “exceptional situation,” see Proctor & Gamble, 222

F.3d at 1271, warranting reconsideration. Defendant does not argue “(1) an intervening

change in the controlling law, (2) new evidence previously unavailable, [or] (3) the need

to correct clear error or prevent manifest injustice.” See Servants of the Paraclete, 204

F.3d at 1012. Defendant merely reprises arguments the Court previously rejected,

namely: that Defendant should not have to submit his personal electronic devices

because he claims that he is not in possession of Plaintiff’s proprietary information; that

it is not justifiable to require Defendant to submit his devices for inspection under the

circumstances; and that Craig Bernard of Cyopsis is not sufficiently neutral to conduct

the examination of Defendant’s devices. See (Doc. # 86 at 2, 7); (Doc. # 94). Because


                                             2
Plaintiff revisits issues already addressed (Doc. # 94), the Court will not reconsider them

in the instant motion. See Van Skiver, 952 F.2d at 1243.

       However, Defendant does raise an argument that the Court has not previously

addressed. Specifically, Defendant claims that Plaintiff is using the injunction in order to

violate Fed. R. Civ. P. Rule 26 disclosure requirements. (Doc. # 98 at 1.) This argument

misconstrues the purpose of the preliminary injunction. In granting the injunction, the

Court found that it is likely that Defendant’s electronic devices contain Plaintiff’s

proprietary information. (Doc. # 95.) Thus, the injunction requires Defendant to return

property that is wrongly in Defendant’s possession, and the Court tailored the injunction

to protect Defendant’s privacy by prohibiting disclosure of information that does not

belong to Plaintiff. (Id. at 2.) As such, Rule 26 discovery requirements are inapplicable.

Moreover, Defendant could have raised this argument earlier, and manifest injustice

would not result from Defendant returning Plaintiff’s proprietary information.

       For the foregoing reasons, it is ORDERED that Defendant’s Motion to

Reconsider Judge’s Order on Plaintiff’s Motion for Preliminary Injunction (Doc. # 98) is

DENIED.




       DATED: November 19, 2018


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge

                                              3
